       Case 1:20-cv-02405-EGS Document 175-2 Filed 03/26/21 Page 1 of 2




                        Vote Forward, et al. v. Louis DeJoy, et al.

                             Civil Action No. 20-2405 (EGS)

                                 INDEX OF EXHIBITS

Exhibit Document Title

  1      Transcript of Status Conference (Nov. 4, 2020) (excerpts)

  2      USPS Memorandum (Oct. 28, 2020)

  3      Transcript of the Deposition of Robert Justin Glass, Vote Forward v. DeJoy, 20-cv-
         02405 (EGS) (D.D.C.) (Dec. 15, 2020) (excerpts)

  4      USPS Memorandum (Oct. 20, 2020)

  5      USPS Memorandum (Oct. 13, 2020)

  6      Richardson v. Trump (20-2262), Vote Forward v. DeJoy (20-2405), NAACP v.
         United Postal Service (20-2295), Hearing Transcript (Oct. 30, 2020, 5pm) (excerpts)

  7      Richardson v. Trump (20-2262), Vote Forward v. DeJoy (20-2405), NAACP v.
         United Postal Service (20-2295), Hearing Transcript (Oct. 31, 2020, 3pm) (excerpts)

  8      Declaration of Professor Justin Grimmer

  9      USPS Memorandum (Dec. 8, 2020)

  10     USPS Memorandum (Dec. 14, 2020)

  11     USPS Inbound Election Mail Service Scores, Destined to GA (Jan 12, 2021)

  12     Letter from Shankar Duraiswamy, Counsel for Plaintiffs, to Joseph E. Borson,
         Counsel for Defendants (Feb. 15, 2021)

  13     Email from Kuntal Cholera, Counsel for Defendants, to Shankar Duraiswamy,
         Counsel for Plaintiffs (Feb. 19, 2021)

  14     Letter from Shankar Duraiswamy, Counsel for Plaintiffs, to Joseph E. Borson,
         Counsel for Defendants (March 12, 2021)

  15     Email from Joseph Borson, Counsel for Defendants, to Shankar Duraiswamy,
         Counsel for Plaintiffs (March 19, 2021)

  16     Declaration of Kelley Ewing, Jr.



                                             1
     Case 1:20-cv-02405-EGS Document 175-2 Filed 03/26/21 Page 2 of 2




17     Declaration of Robert P. Gasparro

18     Declaration of Sebastian Immonen

19     Declaration of James Joseph McKay

20     Declaration of Ashley Misner

21     Declaration of Mary Walton

22     Declaration of LaDonna Hopkins

23     Declaration of Scott J. Forman on behalf of Vote Forward
